Citation Nr: 1503576	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1986 to December 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA), which granted service connection for headaches and assigned an initial 30 percent rating, effective from January 1, 2011.  

In May 2013, the Veteran testified at a travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the VBMS file reveals no entries pertinent to the present appeal.  The Virtual VA file includes the May 2013 Board hearing transcript, which is also part of the physical claims file.  An address change is also reflected by December 2014 correspondence found in the VVA file, indicating that the Veteran has re-located to Utah.


FINDING OF FACT

Throughout the appeal period extending from January 1, 2011, the Veteran's service-connected migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a maximum initial rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2011 (addressing the elements of service connection prior to the grant of service connection for migraine headaches).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In this regard, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim for migraine headaches was granted and an initial rating was assigned in the February 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran, and his representative.  In addition, a QTC examination relating to headaches was conducted in February 2011. 

The file also contains a transcript of the Veteran's May 2013 travel Board hearing testimony.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the May 2013 Board hearing, the VLJ specifically noted the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his claim for a higher initial rating.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim, or had additional information or documentation to submit.  Information was also elicited regarding the Veteran's current symptoms and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

Service connection for migraine headaches was initially established in a February 2012 rating action, at which time an initial 30 percent evaluation was assigned effective from January 1, 2011, the day following the Veteran's discharge from service. 

The grant was primarily based on STRs which show that the Veteran sustained migraine headaches following heart surgery, and a QTC examination report of February 2011.  On examination in February 2011, the Veteran reported having a 6 year history of migraine headaches.  He reported having headaches occurring 1 to 2 times a day and lasting for 12 hours, with accompanying symptoms of visual auras and severe pain.  He indicated that when headaches occurred, he had to stay in bed and was unable to do anything.  He indicated that headaches were treated with Tramadol and reported that he did not experience any overall functional impairment from this condition.  Migraine headaches were diagnosed.

In a statement received in March 2012, the Veteran mentioned that he had been experiencing 1 to 2 migraine headaches a week since 2005.  He stated that he was employed as a network support technician/software programmer, and spent all day looking at computer monitors.  He stated that at times, medications such as Tramadol and Zomig do not work, causing him to take his own leave time, as his company did not have sick days.  

In a second statement of June 2012, the Veteran reiterated that since 2005, he had experienced 1 to 2 headaches a week, often becoming incapacitating as a result of pain or treatment with drugs (Zomig or Tramadol).  He indicated that he had contacted VA vocational rehabilitation in case he had to change his career path and continued to undergo testing and been seen by a neurologist for his condition.  He mentioned that this condition impacted his job and his family life.  

Records from the Bassett Army Medical Center dated in 2011 and 2012 document symptoms of frequent headaches and reflect that the Veteran's prescribed medications include Zomig and Tramadol.  The records include a June 2012 MRI study report which reflects that the Veteran primarily complained of increasing migraine frequency.  

The Veteran presented testimony at a travel Board hearing held in May 2013.  The Veteran indicated that he was employed in the IT field and stared at computers all day, but was in the course of moving so that he could change his career and participate in VA vocational rehabilitation, in an attempt to control his migraines.  Testimony reflects that the Veteran experienced 2 to 3 headaches per week, while working and would take time off from work due to headaches about 2 to 3 times a month.  He indicated that he did not and could not participate in specialized job training due to his headaches.  The Veteran also indicated that when he took medications for his headaches he could not drive and also discussed how his headache condition adversely impacted his family life.  The Veteran clarified that he had recently resigned from his job and was in the process of moving and completing a VA vocational rehabilitation program in Utah (apparently already approved).  The Veteran indicated that he had worked full-time in the IT field for almost 2 years, had made a good salary, and had even received small incremental raises, but elected not to continue in his position, due to the frequency and severity of his headaches and upon the advice of his neurologist.  The Veteran explained that he was essentially unable to advance or receive an outstanding performance rating because of limitations caused by the headache condition, also resulting in time missed from work. 

Analysis

The Veteran contends that his service-connected migraine headaches warrant an initial evaluation in excess of 30 percent.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as is the case here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches have been assigned an initial 30 percent disability rating for the entirety of the appeal period extending from January 1, 2011, pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2014).  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  Id. 

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  Further, "inadaptability" is also not defined under Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

In addition, it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16 (2013).  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447. 

In order to be entitled to a rating in excess of 30 percent, the evidence must show that the Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks productive of (or capable of producing) severe economic inadaptability.  Having evaluated both the lay and clinical evidence presented for the record, the Board concludes that the criteria for the assignment of a 50 percent evaluation have been met for the entire appeal period.  In essence, the evidence demonstrates very frequent and prolonged headaches, capable of producing severe economic inadaptability.

The evidence indicates that the Veteran has experienced headaches occurring approximately 1-2 times or more weekly since 2005, demonstrating the kind of frequency contemplated by the 50 percent rating criteria (March and June 2012 statements, as well as May 2013 testimony).  In addition, clinical records show that on a regular and continued basis, the Veteran takes medications such as Tramadol and Zomig to control headache symptoms, and he has repeatedly described his headaches as severely painful and indicated that they are incapacitating in nature, either due to pain or as a result of taking drugs required to control them.  The 2011 examination report reflects that the Veteran stated that when headaches occurred, he had to stay in bed and was unable to do anything.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, such as the frequency and severity of headaches.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  The Board also finds the Veteran's statements to be credible, as his description and accounts of symptoms has been consistent throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the element of very frequent completely prostrating headache attacks is established.  Further, the element of prolonged attacks is also established, as evidenced by the Veteran's statements made during the 2011 examination to the effect that his headaches lasted for as many as 12 hours. 

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Accordingly, the last element to be established in order to warrant an increased (maximum) schedular rating of 50 percent is evidence reflecting that the Veteran's headaches are productive of, or capable of producing, severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (citing Brown v. Gardner, 513 U.S. 115, 118 (1994).  As explained in that case, the term "economic inadaptability" does not require that that a veteran must be unemployed or unemployable to meet the criteria.  Pierce, 18 Vet. App. at 446

In this regard, the Veteran's competent and credible lay statements and testimony reveal that he recently made a decision to resign from his position in IT, in order to try to maintain and control his headaches.  It appears that the Veteran consulted and received input from his neurologist in conjunction with making this decision.  Testimony from the Veteran indicated that he had worked full-time in the IT field for almost 2 years, had made a good salary, and had received small incremental raises, but was essentially unable to advance or receive an outstanding performance rating because of limitations caused by the headache condition, including time missed from work, estimated as at least 2 to 3 times a month.  At the time of the May 2013 hearing, the Veteran was just about to move to Utah and pursue a VA vocational rehabilitation program, and did not yet have another job.  In essence, the Veteran made two life altering decisions relating to leaving his job and giving up a secure and steady income, largely as a result of his headache disability.  As such the headache disability has, at minimum, been shown to be capable of producing, severe economic inadaptability.  

Given the above evidence in this case, the Board concludes that Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks capable of producing severe economic inadaptability.  Based on the foregoing, a 50 percent evaluation for service-connected migraine headaches is warranted for the entirety of the appeal period extending from January 1, 2011.  38 C.F.R. 4.124(a), Diagnostic Code 8100 (2014).  See Fenderson v. West, 12 Vet. App. 119 (1999), 21 Vet. App. 505 (2007).  Consistent with these determinations, the appeal is granted.

Extraschedular Consideration and TDIU

The Board recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the record does not establish that the rating criteria are inadequate for rating either the Veteran's migraine headaches.  The competent medical evidence of record shows that his migraine headaches, while very frequently prostrating and productive of prolonged attack, have also been capable of producing severe economic inadaptability.  Accordingly, the rating criteria in and of themselves already account for marked interference with employment produced by headaches.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In this case, the symptoms described by the Veteran and in the clinical records fit within the criteria found in the relevant diagnostic code (8100) used for evaluating headaches.  In short, for the reasons already set forth above in granting the appeal for a maximum schedular evaluation of 50 percent for headaches, the rating criteria contemplate not only his symptoms but the severity of the condition, including the impact on his economic adaptability.  Therefore, as the assigned rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran has chosen to change his career path, largely as a result of his headache disability, he does not maintain that he is unemployable for this reason, nor does any medical evidence on file so suggest.  As such, consideration of TDIU is not warranted at this point.


ORDER

Effective from January 1, 2011, entitlement to an initial evaluation of 50 percent for migraine headaches is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


